DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-8, 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jurczyszak et al. (US 2014/0023352A1).

Jurczyszak discloses in reference to claim:
1.  A water-dispensing device 1 for dispensing hot water, the water-dispensing device comprising: a water outflow fixture (3/420) which is configured to be installed on a sink (Fig. 1), a hot water preparation device (401) arranged in a water inflow (410) of the water outflow fixture (3/420), the hot water preparation device comprises a continuous flow heater (440/450), at least one measurement transducer 460 arranged in the water inflow of the water outflow fixture, which determines a measurement variable with respect to water flowing through the continuous flow heater, a water pump 

    PNG
    media_image1.png
    1070
    1088
    media_image1.png
    Greyscale


The controller 490 will activate the heat sources (440, 450) as fluid flows in the closed loop configuration, and take readings from the third temperature sensor 422 to control the power supply to 
the heat sources (440, 450).
 
5.  The water-dispensing device as claimed in claim 1, wherein the at least one measurement transducer comprises a throughflow meter (460) which determines an actual throughflow rate, and the controller (490) is configured to regulate a target throughflow rate through the continuous flow heater (440/450) in a manner dependent on said actual rate of throughflow.  
A flow rate of fluid, flowing from the inlet conduit 12 into the first heat source 40 and the second heat source 50, is detected by the flow sensor 60.  The flow sensor 60 includes a flow switch (not shown) that sends a signal to the first heat source 40 and the second heat source 50 when a minimum flow rate (e.g. 0.5 gm) is detected.  The flow sensor 60 may include a magnetic switch, and be installed within the inlet conduit 12.  Once activated by the flow switch in the flow sensor 60, the controller 90 regulates a power supply to the first heat source 40 and the second heat source 50 (e.g. the controller 90 may regulate the current supplied to the heat sources by Pulse Width Modulation (PWM)).  In selected embodiments, the flow sensor 60 may send a signal to a controller 90, and in addition to 
regulating a present power supply, the controller 90 may be configured to turn the first heat source 40 and the second heat source 50 on and off by providing or discontinuing the power supply.
 
6.  The water-dispensing device as claimed in claim 1, wherein the at least one measurement transducer comprises a first temperature sensor (492), arranged downstream of the continuous flow heater (440/450) in the flow direction and is arranged to determine an actual temperature of the hot water. 

7.  The water-dispensing device as claimed in claim 6, wherein the at least one measurement transducer comprises a second temperature sensor (422), arranged upstream of the continuous flow heater in the flow direction and is arranged to determine an inflow temperature. 
 
8.  The water-dispensing device as claimed in claim 1, further comprising a first directional valve (484) arranged between the continuous flow heater (440/450) and the water outflow fixture (420), via which a water flow coming from the continuous flow heater is dischargeable directly into a drain 430. 

16.  The water-dispensing device as claimed in claim 1, wherein the definable temperature range is between 70.degree.  and 98.degree.  C. 
During operation, when the activation switch 5 is operated, the fluid heating device 1 can operate the first heat source 40 and the second heat source 50 to supply fluid from a fluid supply (not shown) connected to the inlet port 10, at a high temperature (e.g. 200.degree.  F. or any other 
temperature corresponding to just below a boiling point of a type of fluid), without a large time delay.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jurczyszak et al. (US 2014/0023352A1) in view of  Fischer et al. (US 2014/0348996A1). 
 Jurczyszak discloses the claimed invention as discussed above except in reference to claim:
9.  The water-dispensing device as claimed in claim 1, further comprising a decalcification system for automatically decalcifying the continuous flow heater the decalcification system comprises a mixing container (41) for mixing of a decalcifying agent solution, a receiving chamber for a storage container for liquid decalcifier concentrate, and a dosing pump configured to deliver decalcifier concentrate from the storage container into the mixing container in a dosed manner, the decalcifying agent solution being adapted to be mixed from decalcifier concentrate and water in said mixing container. 
	Fischer discloses a decalcification system (E) for automatically decalcifying the continuous flow heater (11), the decalcification system (E) comprises a mixing container (25) for mixing of a decalcifying agent solution, a receiving chamber for a storage container  for liquid decalcifier concentrate, and a dosing pump (28) configured to deliver decalcifier concentrate from the storage container (25) into the 

 
10.  The water-dispensing device as claimed in claim 9, further comprising a water pump (14 ) arranged in the water inflow  of the water outflow fixture and which, on a suction side, is connectable to an extraction line (30 of Fischer) of the mixing container (25) in a switchable manner via a second directional valve (28) in order, in a switched valve position of the second directional valve (28), for the decalcifying agent solution to be delivered from the mixing container (25) to the hot water preparation device (18 of Fischer). 
 
11.  The water-dispensing device as claimed in claim 10, wherein the water pump (14) which is arranged in the water inflow of the water outflow fixture (18) is, on a pressure side, connectable to a filling line (29) of the mixing container (25) in a switchable manner via a third directional valve (27) in order, in a switched valve position of the third directional valve (27), for water to be delivered to the mixing container (41). 
Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jurczyszak et al. (US 2014/0023352A1) alone or  in view of  Moore (US 7773868)
 Jurczyszak discloses the claimed invention as discussed above except in reference to claim:

14.  The water-dispensing device as claimed in claim 1, wherein a hot water boiler (60) is arranged upstream of the continuous flow heater (10). 
 	Moore discloses a similar heating device include a hot water boiler (34) is arranged upstream of the continuous flow heater (12). 
	One of skill in the art would find it obvious to provide the additional water heating means upstream of the continuous flow heater such that the continuous flow heater can more easily provide unlimited water heated to an elevated temperature suitable for cooking or beverage making as discussed by Jurczyszak

15.  The water-dispensing device as claimed in claim 1, wherein the water outflow fixture (420) has a hot water line (3) which is integrated into a water outflow pipe (Fig. 1) and which is comprised of a plastic that is suitable for drinking water and temperature-resistant.  The use of plastic suitable for potable water in plumbing devices is well known in the art and would have been an obvious design choice to one of ordinary skill in the art. 

Allowable Subject Matter
Claims 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOR S CAMPBELL whose telephone number is (571)272-4776.  The examiner can normally be reached on M,W-F 6:30-10:30, 12-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5172724480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOR S CAMPBELL/              Primary Examiner, Art Unit 3761